Citation Nr: 0635591	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  99-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1978 
and Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claims of entitlement to service connection 
for a low back condition, a head injury, and a seizure 
disorder.  The veteran perfected a timely appeal on these 
claims in September 1999 but did not request a Board hearing.  
In a supplemental statement of the case (SSOC) issued in 
February 2003, the RO essentially reopened all 3 of the 
veteran's previously denied service connection claims and 
denied them on the merits.  

In a May 2006 rating decision, the RO granted service 
connection for a head injury and a seizure disorder (which it 
characterized as service connection for a seizure disorder as 
a residual of a head injury), evaluating it as 80 percent 
disabling effective January 29, 1999 (the date that VA 
received this claim).  The veteran disagreed with the 
effective date in a notice of disagreement received at the RO 
in May 2006 and requested a personal hearing.  The Board 
notes that, although the veteran has until May 2007 to 
perfect a timely appeal of this decision, he should be 
scheduled for a personal hearing on his earlier effective 
date claim once his claims file is returned to the RO.

In an informal conference with a Decision Review Officer in 
May 2006, the veteran indicated that he wanted to withdraw 
his appeal on the service connection claim for a low back 
condition.  To date, however, the veteran has not submitted 
written notice withdrawing this appeal.  Since the veteran's 
statement was not made on the record at a hearing, and since 
no written statement withdrawing this appeal has been 
received from the veteran, the Board will proceed to a 
decision.  38 C.F.R. § 20.204 (2006).

In an SSOC issued in May 2006, the RO denied the veteran's 
service connection claim for a low back condition.  Since the 
Board is not bound by the RO's determination, it must conduct 
de novo review on whether new and material evidence has been 
submitted to reopen the previously denied service connection 
claim for a low back condition before considering the merits 
of this claim.


FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied service 
connection for a low back condition; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the October 1978 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a low back condition, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.

3.  A chronic low back condition was not present in service 
and no current low back condition is shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The October 1978 rating decision which denied entitlement 
to service connection for a low back condition is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the October 1978 rating 
decision denying service connection for a low back condition 
is new and material, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the Board finds that VA has met these 
duties with regard to the claim adjudicated in this decision.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  In this case, VA 
could not have provided VCAA notice to the veteran prior to 
the initial unfavorable AOJ decision in March 1999 because 
this decision was issued prior to enactment of the VCAA.  
Written notice provided in March 2001 and February 2003 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran's new and material evidence claim was readjudicated 
in SSOC's issued in February 2003 and October 2005.  While 
the March 2001 and February 2003 letters fail to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim for the 
disability on appeal, such failure is harmless because the 
preponderance of the evidence is against the veteran's 
service connection claim for a low back condition, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal in March 2006 and 
his claim was then readjudicated in a May 2006 SSOC.

The Veterans Court also has held that the VCAA requires 
additional notice when a claimant seeks to reopen a 
previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Veterans Court held that VA must examine the 
basis for a denial of a previously disallowed claim and 
provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Here, the 
RO informed the veteran in March 1999 that new and material 
evidence was required to reopen his claim.  The RO advised 
the veteran that, to be considered new, the evidence must be 
submitted to VA for the first time and, to be considered 
material, the evidence must relate to the specific issue 
being appealed.  The September 1999 and October 2005 
statements of the case advised the veteran of the basis for 
the denial of his claim, namely the lack of objective 
evidence of treatment for a back disability during service or 
within one year of separation from service and the lack of 
evidence relating his post-service low back complaints to 
active service.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
includes service medical records, medical records from the 
Army National Guard (ANG), VA medical records, including VA 
examination reports, and Social Security Administration (SSA) 
records.  The veteran was provided with a comprehensive VA 
examination in February 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The report of this examination 
contains sufficient information to decide the issues on 
appeal.  Massey v. Brown, 7 Vet. App. 204 (1994).  Under 
these circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  However, 
the amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  This 
amended regulation does not apply here because the veteran 
filed his request to reopen the previously denied claim of 
entitlement to service connection for a low back condition in 
January 1999.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Veterans Court has held that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A review of the claims file shows that the RO denied the 
veteran's service connection claim for a low back condition 
in an October 1978 rating decision.  The veteran was notified 
of this decision that same month and was provided a copy of 
his procedural and appellate rights.  However, he did not 
file a timely notice of disagreement as required by 38 C.F.R. 
§ 20.201.  Under the circumstances, the Board finds that the 
October 1978 rating decision became final.  38 U.S.C.A. 
§ 4005 (1978) (recodified at 38 U.S.C.A. § 7105(c) (West 
2002)).

The pertinent evidence added to the record since the October 
1978 rating decision consists of VA treatment records, 
private treatment records, SSA records, medical records from 
the veteran's ANG service, and a February 2006 VA examination 
report.  Certain of these records show treatment for 
complaints involving the low back.  Significantly, the 
February 2006 VA examination report provides an opinion that 
the veteran does not have a low back condition and is not 
claiming service connection for this condition.  This 
evidence is new as it was not of record at the time of the 
prior final rating decision in October 1978 and it is 
material as it provides an opinion concerning the claimed 
relationship between a low back condition and the veteran's 
active service.

The Board finds that this evidence bears directly and 
substantially upon the veteran's service connection claim for 
a low back condition; is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for a low back 
condition is reopened.  38 U.S.C.A. § 5108 (West 2002).

Service Connection for a Low Back Condition

Turning to the merits of the veteran's service connection 
claim for a low back condition, the Board observes that 
applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he denied any 
history of recurrent back pain on enlistment physical 
examination in June 1975.  Physical examination was normal.

In January 1976, the veteran reported injuring his back while 
loosening a bolt off of a trailer.  He complained of minor 
muscle aches and difficulty bending.  The impression was 
muscle spasms.  The veteran returned the next day and 
reported that his condition was much improved.  He returned 
to duty.

On August 12, 1977, the veteran complained of lower back pain 
"as a result of driving a tractor."  Physical examination 
showed some tenderness and muscle spasm at the right lumbar 
area.  He was referred to an orthopedic clinic where, on 
August 15, 1977, straight leg raising was to 80 degrees on 
the right and to 30 degrees on the left.  Spine x-rays taken 
on August 16, 1977, showed slight scoliosis of the lumbar 
spine.

The veteran complained of lower back pain on outpatient 
treatment on August 26, 1977, which he attributed to driving 
a tractor back on August 12th.  He felt that driving bothered 
him less than being in the passenger's seat.  

The veteran was placed on a physical profile on August 30, 
1977, for congenital lordosis of the spine.  

The veteran complained of lower back pain that had lasted for 
four months on outpatient treatment on November 7, 1977.  He 
stated that his pain was no worse but no better than before.  

On outpatient treatment on November 14, 1977, the veteran 
complained of back pain while lifting.  His pain was located 
in the upper lumbar area in the paraspinal muscles.  Physical 
examination showed no bone tenderness and all signs of pain 
were localized to the muscles.  The veteran was placed on a 
physical profile for a congenital "sway" of the back of his 
spine.

At his separation physical examination in April 1978, the 
veteran stated, "I am healthy except for my back."  
Physical examination of the spine showed difficulty bending 
forward.  The in-service examiner noted that, following an 
orthopedic evaluation ordered as part of the veteran's 
separation examination, the spine was negative.

The veteran reported in April 1978 that, although his 
separation physical examination had occurred more than 3 
working days prior to his departure from his place of 
separation, there had been no change in his medical 
condition.

On VA general medical examination in August 1978, the veteran 
complained of lower back pain that had begun in service as a 
result of long-term driving of tractor trailers.  His lower 
back pain was worse in the morning and was exacerbated by 
bending over and lifting.  Physical examination showed 
straight leg raising to 90 degrees with no pain and intact 
sensation.  X-rays of the lumbosacral spine showed mild 
straightening and normal vertebral body alignment without 
spondylolysis or spondylolisthesis.  The radiologist's 
impressions included normal lumbosacral spine.  The VA 
examiner's impression was musculoskeletal pain.  

A review of the veteran's ANG medical records shows that, in 
March 1995, the veteran injured his back when another ANG 
soldier jumped down from a truck and landed on top of him.  
An emergency room report indicated that the veteran 
complained of right lower back pain.  Physical examination 
showed negative straight leg raising.  The impressions 
included sacral contusion.

A review of the veteran's post-service private treatment 
records shows that, on March 31, 1997, K.K.M., M.D., stated 
that the veteran had been involved in a motor vehicle 
accident (MVA) on March 19, 1997, in which he had "bounced 
his face and nose off the steering wheel.  There was no loss 
of consciousness but he was stunned and could not move for a 
few minutes."  The veteran complained of pain in his lower 
and mid-back.  Physical examination of the lumbosacral spine 
showed tenderness over the right paraspinal muscles at L4-L5-
S1, no muscle spasm, and mild restricted movement with 
complaints of tightness and pain.  Straight leg raising was 
negative up to 90 degrees bilaterally.  The impression was a 
history of lumbosacral strains.

The veteran received regular outpatient physical therapy for 
spine complaints in 1997 and 1998.  For example, in April 
1997, the veteran complained of upper and lower back pain.  
He reported a March 1997 MVA where he "ended up hitting his 
head on the steering wheel which produced immediate pain."  
The veteran also reported that, several days after this MVA, 
"he really began experiencing low back" pain.  Any kind of 
activity aggravated his pain.  He reported sleep disturbance.  
He denied any numbness or tingling in the lower extremity.  
He also reported a low back injury in 1983 but had 
experienced no pain before his recent injury.  Lumbar spine 
flexion was from 0 to 40 degrees with increased pain noted in 
his low back.  Lumbar spine extension was "1/3 range with 
sharp pain at end range.  Sidebending to the right is 1/3 
range and to the left is 1/2 range.  Rotation bilaterally is 
2/3 range with noted pain at C7."  Muscle spasms were noted 
in the lumbar paraspinal musculature.  The physical 
therapist's assessment included lumbar sprain/strain with 
muscle spasms secondary to an MVA.

On periodic ANG examination in February 1998, the veteran 
reported a history of recurrent back pain.  The ANG examiner 
noted that this referred to a "past problem in 1970's - no 
problem currently."  Physical examination showed a normal 
spine.

A review of the veteran's SSA records shows that, on private 
"independent medical examination" in October 1998 that 
occurred as part of the veteran's application for disability 
benefits from a state government agency, the veteran 
complained of intermittent sharp pain at the junction of his 
neck and upper back.  The private examiners who conducted 
this examination noted that the veteran reported falling on 
his chin and possibly losing consciousness in December 1997.  
These examiners stated that they had reviewed available 
medical records, including a report from T.Y., M.D., in which 
the veteran complained of discomfort in the neck and upper 
back and to a lesser degree in the lower back and was 
diagnosed with lumbar strain/sprain.  

X-rays of the veteran's lumbosacral spine in June 1999 showed 
no fracture or malalignment.

On VA outpatient treatment in July 1999, the veteran 
complained that he had injured his back after a fall.  
Physical examination showed a hematoma on the right back at 
the tenth and eleventh ribs.  The impression was chest wall 
pain/hematoma.

On VA outpatient treatment in August 1999, the veteran 
complained that he had injured his right posterior thoracic 
spine.  Physical examination showed contusions and abrasions 
on the thoracic spine, point tenderness over the lumbar, 
thoracic, and cervical spine.  The impressions included 
musculoskeletal lumbar strain and an abrasion on the right 
lumbar spine.

On private examination in February 2000, it was noted that 
the veteran had fallen at work in December 1997.  It also was 
noted that the veteran had been honorably discharged from 
active service "with no service-related disabilities, though 
he had applied for a low back claim which was denied."  

On private examination in September 2000, the examiners 
reviewed the veteran's medical records and noted diagnoses of 
lumbosacral strain in March 1997 and lumbar strain/sprain in 
December 1997.  Physical examination of the spine was limited 
to slow and painful range of motion of the cervical spine.  
The diagnoses included cervical strain/sprain, secondary to 
an injury in December 1997 "on a more probable than not 
basis."  The private examiners concluded that the veteran's 
spine was medically fixed and stable.

On VA (contract) examination in February 2006, the veteran 
denied claiming service connection for a low back disorder.  
Physical examination showed that his posture was abnormal 
because he was hunched over and used a cane.  The veteran's 
gait also was abnormal.  Inspection of the spine revealed a 
normal head position with symmetry in appearance and spinal 
motion and normal curvature of the spine.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  No tenderness was 
noted.  Straight leg raising was negative bilaterally.  There 
was no ankylosis of the spine.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  X-rays of the lumbosacral spine showed 
good alignment throughout with disc spaces preserved and 
vertebral body height maintained.  The sacroiliac joints were 
unremarkable.  The radiologist's impression was a negative 
lumbar spine.  The VA examiner stated that, for the claimed 
low back disorder, there was no diagnosis because the veteran 
did not claim this condition.

The Board acknowledges that the veteran was treated for low 
back complaints during service, although these complaints 
appear to have been acute, transitory, and resolved with in-
service treatment, and his spine was negative at separation 
from service.  The Board also acknowledges that the veteran 
was treated following service for a number of orthopedic 
complaints, including low back pain.  However, the veteran's 
private treating examiners related these post-service 
complaints to an MVA in 1997.  The veteran's post-service 
medical records also show that his spine was medically fixed 
and stable in September 2000.  More importantly, none of the 
veteran's post-service treatment records show a relationship 
between his low back complaints and active service.  

Given the veteran's statements to the VA examiner in February 
2006 and to the Decision Review Officer in May 2006, it is 
unclear whether he is still claiming service connection for a 
low back condition.  In any event, the absence of current 
medical evidence of a low back condition precludes granting 
service connection for this disability.  The Veterans Court 
has held that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection because Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the veteran's service connection claim 
for a low back condition.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


